Citation Nr: 1507155	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  10-12 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a low back disorder, to include scoliosis.

2. Entitlement to service connection for an eye disorder.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1972 to February 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified that he has been treated him at the South Texas Veterans Health Care System in San Antonio since at least 2002.  These records are not contained in the Veteran's Veterans Benefits Management System (VBMS) file, so they need to be obtained on remand.

Also, VA examined the Veteran for every issue on appeal.  Based on his testimony, the Board finds he merits new examinations, as discussed below.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's complete VA treatment records from the South Texas Veterans Health Care System.  It is unclear when the Veteran began receiving treatment at this facility, so obtain all available records.  Upload them into VBMS.

2. Service connection may be granted if a disability existed at the time a claim for VA disability compensation was filed or at any time during the pendency of the claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran was denied service connection for an eye disorder and tinnitus because he did not have a current disability when he was examined in July 2012.  However, he submitted evidence of an eye disorder in November 2006, 6 months prior to the March 2007 filing of his claim.  Also, he testified that the audiological examiner did not properly record his tinnitus complaint.  Therefore, pursuant to McClain, they remain eligible for service connection, and remand is warranted for a new examination.

Return the Veteran's claims folder to the examiners who conducted the July 2012 examinations.  If those examiners are no longer available, schedule the Veteran for an examination with an appropriate clinician. 

The purpose of the addendum opinions or examination is to determine whether the Veteran's eye disorder and tinnitus, as diagnosed in post-service treatment records, had its onset or was aggravated during active service, or is otherwise related to any incident of service.  

(a) The claims folder, and a copy of this Remand, will be made available to the examiner who must acknowledge such receipt and review in any report generated as a result of this Remand. 

(b) The examiner must state the medical and factual basis or bases for any opinions rendered based on his clinical experience, medical expertise, and established medical principles, and with identification of the evidence.

(c) If the examiner finds he cannot provide a requested finding without resort to pure speculation, he must explain any such opinion.  He must indicate whether his inability to provide such an opinion is a result of such factors as: (i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.

(d) The examiner is advised that service connection may be granted even if a disability resolves prior to the adjudication of the claim.  Therefore, even if the Veteran does not have a disability at the time of the examination, he did as indicated above, and that is sufficient for the claim to proceed.

(e) If a new examination is scheduled, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

2. Return the Veteran's claims file to the examiner who provided the January 2008 examination.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) The examiner is advised that the evidentiary standard for whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  

After reviewing the record, examining the Veteran, and identifying all appropriate symptoms and diagnoses, the examiner must provide medical findings or opinions for each of the following:

i) Is it medically undebatable that the Veteran's scoliosis preexisted his entry into active military service?

ii) If it is found as medically undebatable that his scoliosis clearly preexisted service, is it also medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?

iii) If his scoliosis is not found to have preexisted a period of active service, is it as least as likely as not (50 percent or greater probability) that ANY low back disorder, including but not limited to scoliosis, was caused by service? 

3. Review the medical examination report obtained to ensure that the remand directives have been accomplished.  If the report does not include adequate responses to the opinions requested, it must be returned to the providing examiner for corrective action.  

4. After undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kelli A. Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




